
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


        EXECUTION COPY


EMPLOYMENT AGREEMENT


        THIS AGREEMENT is entered into as of the 31st day of January, 2003 (the
"Effective Date"), by and between BANKRUPTCY SERVICES LLC, a New York limited
liability company (the "Company"), EPIQ SYSTEMS, INC., a Missouri corporation
(the "Parent"), and KATHLEEN GERBER, an individual ("Employee").

        WHEREAS, Employee was formerly a member of Company, and simultaneous to
the execution of this Agreement, Employee and the other members of Company are
conveying all of their membership interests in Company to EPIQ Systems
Acquisition, Inc. ("EPIQ"), a wholly owned subsidiary of Parent, for significant
consideration, including consideration that will be payable to Employee; and

        WHEREAS, the sale of such membership interests is set forth in the
Membership Interest Purchase Agreement ("MIPA") among the Company, EPIQ, the
Parent, Employee and others (the "Acquisition") dated and executed concurrently
herewith; and

        WHEREAS, in connection with the Acquisition, EPIQ will purchase the
goodwill and relationships with customers that the Company has cultivated via
the personal efforts of Employee and others; and

        WHEREAS, because Employee's expertise and relationship with former
customers of the Company is critical to the success of the Company's continued
operations of the Company's business, the Company and Employee desire to enter
into this Agreement on the terms and conditions provided herein; and

        WHEREAS, the MIPA provides, in relevant part, that as consideration for
the sale between Company and its members, Employee will execute and wholly
perform this Employment Agreement on the terms and conditions provided herein;
and

        WHEREAS, the Company will continue to operate its business unit known as
"BSI" which will consist of the business currently run by the Company and which
will be a wholly-owned subsidiary of EPIQ; and

        WHEREAS, the Company desires the benefit of the services of Employee and
desires to employ Employee upon the terms and conditions hereinafter set forth;
and

        WHEREAS, the Parent has agreed to guaranty all obligations of the
Company under this Agreement; and

        WHEREAS, Employee is desirous of, and is willing and able to accept such
employment on such terms and conditions;

        NOW, THEREFORE, in consideration of the promises and the mutual
agreements herein contained, as well as for the promises and mutual agreements
set forth in the MIPA between Employee, the other current members of the
Company, the Parent and EPIQ, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Employee hereby agree as follows:

        1.    Position.

        (a)    Company agrees to employ Employee in the position of Senior Vice
President of the Company. Employee will report to Ron Jacobs, President of the
Company. Employee's primary duties shall include, but not be limited to, the
duties currently performed by Employee, assisting the President of the Company
with the development and implementation of a business plan for the Company, the
day-to-day on-site operations and management of the Company, and such further
duties as the

1

--------------------------------------------------------------------------------

President of the Company may from time to time assign to Employee. Employee's
principal location for employment shall be New York, New York, although both
Employee and Company agree that travel will be required to perform Employee's
duties, consistent with past practice, which shall include travel in connection
with attendance at quarterly meetings at EPIQ's headquarters in Kansas City,
Kansas, and the performance of special projects for Company, including, but not
limited to, duties related to potential acquisitions by Company.

        (b)    Employee shall devote all of Employee's working time to such
employment, shall devote Employee's best efforts to advance the interests of the
Company, and shall not engage in any other business activities, as an employee,
director, consultant, or in any other capacity, whether or not Employee receives
any compensation therefore, that interfere with the Employee's employment by the
Company without the prior written consent of the Board of Directors of the
Company. It is understood that Employee shall perform to the same high
standards, quality and efforts with which she performed her role at the Company
prior to the execution of this Employment Agreement.

        (c)    The term of Employee's employment under this Agreement shall
commence on the Effective Date and shall continue during the period ending on
the fifth anniversary of the Effective Date (the "Initial Term"). In the event
the parties wish to renew this Agreement beyond the Initial Term, the Company
and Employee must give six (6) months written notice to the other party hereto
of such intention to renew. This Agreement shall not renew without the written
consent of both parties. The Initial Term, together with the extension pursuant
to this Section 1(c), as applicable, is referred to herein as the Term.

        2.    Compensation.    During the Term, the Company shall pay or provide
to Employee the following compensation, which Employee agrees to accept in full
satisfaction for the Employee's services provided pursuant hereto (necessary
withholding taxes, FICA contributions, and other required items, shall be
deducted from such compensation):

        (a)    Base Salary.    For each year during the Term, a base salary,
payable in accordance with Company's payroll practices, at the rate of Three
Hundred Thousand Dollars ($300,000.00) per annum (the "Base Salary").

        (b)    Bonus.    For each year during the Term, Employee will be
eligible to receive a bonus amount each year with a maximum amount of One
Hundred Fifty-Six Thousand ($156,000) per annum; provided, however, that
Employee must be an employee on the payroll of the Company on December 31st of
the year of the Term in which the bonus is to be paid in order to be eligible
for the bonus and if Employee's employment is terminated during the year for any
reason, no bonus compensation shall be due or payable to Employee with respect
to such calendar year. Notwithstanding the immediately preceding sentence, if
Employee is employed by the Company until January 31, 2008, Employee shall be
entitled to any bonus that would be earned and payable to Employee as of
December 31, 2007 (for the 2007 bonus year), regardless of the fact that such
Employee may not be an employee of the Company on the date such bonus award
would otherwise be paid for such bonus year. The bonus, as set forth herein,
shall be payable to Employee within thirty (30) days of Parent's filing of its
Form 10-K for the previous year with the Securities and Exchange Commission. For
purposes of the bonus, the Company's audited revenue, including expense
reimbursements to the Company, for the fiscal year upon which such bonus is
based ("Revenue") will be reduced by the Company's Operating Expenses to
determine the Company's Profitability for purposes of the bonus payment;
provided, however, Operating Expenses will not include any corporate overheard
charges or amortization of acquisition related intangible assets. Operating
Expenses will consist of the same category of expenses included in the
December 31, 2002 audited financial statements of the Company. If the following
levels of the Company's Profitability are met, then the following bonus will be
payable:

    If, and in the event that, the Company's Profitability should equal or
exceed $8,000,000, then Employee shall be entitled to a bonus compensation of
$36,000;

2

--------------------------------------------------------------------------------


 
 
Plus Employee shall be entitled to receive six percent (6%) of each additional
dollar of Company's Profitability, up to the Company's Profitability of
$10,000,000, in which event, Employee shall receive the maximum bonus
compensation of $156,000.

        (c)    Benefits.    Employee shall be eligible to participate in the
Company's standard benefit programs during the Term (including fringe benefits),
including the health insurance plan and tax-qualified retirement plan (e.g., the
Company's 401(k) Plan, including matching or other non-contributory
contributions, on the same basis as provided to other Plan participants, subject
to applicable law) of the Company that is in effect as of the date of this
Agreement. Payments which Employee is required to make pursuant to such benefit
programs may be adjusted or implemented from time to time consistent with
changes affecting all participants in such programs.

        (d)    Vacation and Paid Holidays.    Employee shall receive up to six
(6) weeks of paid vacation, as well as the paid holidays set forth in the
Company's regular policies, provided, however, that Employee shall schedule such
vacation time consistent with the business needs of the Company. Notwithstanding
the foregoing, Employee's paid vacation described in this subparagraph (d) shall
not accrue from year to year and shall be forfeited without compensation if not
used in the current year.

        (e)    Automobile Allowance.    Employee shall be eligible to
participate in the EPIQ Systems, Inc. Executive Automobile Allowance Plan, and
in accordance with the same terms and conditions as the executive officers of
EPIQ Systems, Inc.

        (f)    Expenses.    Employee shall receive reimbursement of all
reasonable and documented expenses actually incurred or paid by the Employee in
the performance of Employee's duties under this Agreement, upon presentation of
expense statements, vouchers or other supporting information in accordance with
Company policy.

        (g)    Indemnification.    Employee shall be entitled to indemnification
from the Company to the extent provided in its organizational documents for
officers and directors generally and shall be covered by the terms of the
Company's policy of insurance for directors and officers in effect from time to
time (the "D&O Insurance"). Copies of the Company's organizational documents and
D&O Insurance will be made available to Employee upon request.

        3.    Termination.

        (a)  Termination by the Company With Cause.

        i.      Cause.    The Company shall have the right at any time to
terminate Employee's employment during the Employment Term with "Cause." In the
event of termination for Cause, the Company shall deliver to Employee a Notice
of Termination (defined below). For purposes of this Agreement, "Cause" shall
mean:

        1.    The commission by Employee of any deliberate and premeditated act
taken by Employee in bad faith against the interests of the Company;

        2.    Employee has been convicted of, or pleads nolo contendere with
respect to, any felony, or of any lesser crime involving fraud, or
misappropriation of the property of the Company, or embezzlement;

        3.    The willful failure or refusal of Employee to perform Employee's
duties as set forth herein or the willful failure or refusal to follow the
lawful and reasonable direction of the Board of Directors of the Company, other
than as a result of incapacity due to physical or mental illness; provided,
however, that failure to achieve projected or budgeted results or other
performance targets will not be a basis for termination for Cause; provided,
further, that such willful failure or refusal has not been corrected by Employee
within twenty (20) days of receipt by Employee of written notice from the
Company of such willful failure or refusal,

3

--------------------------------------------------------------------------------




which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination for Cause; or

        4.    Employee either (i) materially breaches the terms of this
Employment Agreement or (ii) materially breaches the terms of the MIPA and such
material breach of the MIPA is the result of Employee's gross negligence or
intentional misrepresentation, and said material breach is not cured within
twenty (20) days of Employee's receipt of written notice from the Company to
Employee of said breach specifying the particulars of said breach in reasonable
detail. Notwithstanding any other provision of this Agreement or the MIPA to the
contrary, it is agreed by the parties hereto that in the event Employee is
terminated by the Company for Cause pursuant to clause (ii) of this
Section 3(a)i.4., neither Employee nor any other Seller (as defined in the MIPA)
shall forfeit the Contingent Cash Purchase Price, and such Contingent Cash
Purchase Price shall be paid to Employee and the other Sellers in accordance
with the terms of Paragraph 2.3.2 of the MIPA.

        ii.    Effect of Termination of Employment With Cause.    If Employee's
employment is terminated by the Company with Cause, Employee's Base Salary and
other benefits shall cease at the time of such termination, and Employee shall
not be entitled to any compensation that has not been paid prior to such
termination, including without limitation the bonus described in Section 2(b),
or for Base Salary which has not accrued for services provided prior to such
termination; provided, however, that Employee shall be entitled to continue to
participate in the Company's benefit plans to the extent required by law.
Further, subject to Paragraph 2.3.2 of MIPA, in the event that Employee is
terminated by the Company with Cause (other than as defined in Section 3(a)i.4.
of this Agreement), then such termination shall constitute a breach of this
Agreement and a breach of the MIPA by Employee and shall trigger liability as
provided in Paragraph 2.3.2 of said MIPA. Further, and in addition to the
provisions of Paragraph 2.3.2 of the MIPA, Company shall be entitled to any and
all other remedies, with respect to Employee, whether injunctive relief, damages
or both, to which it would otherwise be entitled to for breach of this
Agreement.

        (b)  Termination by the Company for Death or Disability.

        i.      Death or Disability.    The Company shall have the right to
terminate Employee's employment hereunder if Employee is unable to perform
substantially all of Employee's duties and responsibilities by reason of any
mental, physical, or other disability for an aggregate of one hundred eighty
(180) days during any period of three hundred sixty (360) consecutive calendar
days (for purposes hereof, "disability" has the same meaning as in the Company's
disability policy).

        ii.    Effect of Termination of Employment Because of Death or
Disability.    If Employee's employment is terminated by the death or disability
of Employee, the Company shall pay to Employee the Base Salary, benefits and
other compensation accrued for services provided prior to such death or
disability and shall owe no further compensation of any kind under this
Agreement, including without limitation the bonus described in Section 2(b).

        (c)  Termination by the Company Without Cause; Resignation by Employee
for Good Reason.

        i.      Termination Without Cause; Resignation for Good Reason.    The
Company shall have the right to terminate Employee's employment at any time
without Cause upon no notice. In the event that Company terminates Employee
without Cause, it shall notify Employee in writing that the termination is
without Cause. Employee shall have the right to resign at any time for Good
Reason.

4

--------------------------------------------------------------------------------

        ii.    Definition of Good Reason.    For purposes of this Agreement,
"Good Reason" will mean any of the following actions:

        1.    A material reduction or adverse change in Employee's
responsibilities, duties, positions, reporting requirements or authority, as
provided in this Agreement;

        2.    Any failure by the Company to provide, or a material reduction in,
any compensation or benefits agreed to be provided under this Agreement;

        3.    Any requirement that the Employee's office be based outside of New
York City; and

        4.    Any material breach by the Company of this Agreement.

Provided, however, that (i) Good Reason will not include acts which are cured by
the Company within thirty (30) days from receipt by the Company of a written
notice from Employee identifying in reasonable detail the act or acts
constituting Good Reason. If such act or acts are not cured within such period,
the Employee may deliver a Notice of Termination for Good Reason.

        iii.  Effect of Termination of Employment Without Cause or Resignation
for Good Reason.    If Employee's employment is terminated by the Company
without Cause, or if Employee Resigns for Good Reason:

        1.    Employee's Base Salary shall continue to be paid in periodic
installments for the remainder of the Initial Term (it being specifically agreed
that Employee shall have no obligation to mitigate the amounts otherwise payable
pursuant to this provision);

        2.    Employee shall be paid for any expenses that Employee (i) has
incurred as an employee of Company in accordance with Company's ordinary
business practices and (ii) has submitted reimbursement requests to the Company
but remain unpaid on the date of Employee's employment is terminated.

        3.    No further compensation, including, but not limited to bonus
compensation and benefits, shall be due and owing to Employee; provided,
however, that the Employee shall be entitled to continue to participate in the
Company's benefit plans to the extent required by law; provided, however, that
if Employee was employed by the Company on December 31 of the year in which a
bonus was earned (as described in Section 2(b)) but such bonus remains unpaid as
of the date the Employee's employment is terminated, then Employee shall be paid
such earned but unpaid bonus.

        (d)  Voluntary Termination by the Employee.

        i.      Voluntary Termination.    The Employee shall be entitled to
terminate Employee's employment hereunder without Good Reason upon six
(6) months prior written notice to the Company.

        ii.    Effect of Voluntary Termination.    If Employee's employment is
voluntarily terminated by Employee without Good Reason, Employee's salary and
other benefits, including, without limitation, any bonus described in
Section 2(b), shall cease at the time of such termination, and Employee shall
not be entitled to any compensation that has not been paid prior to such
termination or which has not accrued for services provided prior to such
termination; provided, however, that the Employee shall be entitled to continue
to participate in the Company's benefit plans to the extent required by law.
Further, subject to paragraph 2.3.2 of MIPA, in the event that Employee
voluntarily terminates his employment without Good Reason prior to the
termination of the Initial Term of this Agreement, then such termination shall
trigger liability as provided in paragraph 2.3.2 of said MIPA. Further, and in
addition to the provisions of paragraph 2.3.2 of the MIPA, Company shall be
entitled, with respect to Employee, to any and all other remedies,

5

--------------------------------------------------------------------------------




whether injunctive relief, damages or both, to which it would otherwise be
entitled to for breach of the MIPA.

        (e)    Notice of Termination.    Any termination by the Company for
Cause or by Employee for Good Reason shall be communicated in a written notice
("Notice of Termination") given to Employee or the Company (as the case may be)
prior to such termination that (i) indicates the specific provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for such termination, and
(iii) specifies the termination date (which shall be not more than thirty
(30) days after the date of such notice); subject to the Company's or the
Employee's opportunity to cure as provided herein.

        4.    Non-Competition; Non-Solicitation.    Employee acknowledges that
as consideration for, and pursuant to the terms set forth in Article VIII of the
MIPA, Employee has agreed that she will not engage in certain activities for a
period of ten (10) years following the execution of said MIPA. Employee
understands and acknowledges that such obligations extend beyond the initial
term of this Employment Agreement, and that the covenants set forth in
Article VIII of the MIPA constitute consideration for both the purchase set
forth therein, and the benefits to Employee set forth in this Agreement.
Employee specifically acknowledges that breach of any term of Paragraphs 8.1,
8.2, 8.3 or 8.4 of Article VIII of the MIPA within the initial term of this
Employment Agreement, in addition to any liability under Paragraph 2.3.2 of the
MIPA, shall constitute a breach of both the MIPA and this Employment Agreement,
and that all remedies set forth in Article VIII of the MIPA, in addition to any
liability under Paragraph 2.3.2 of the MIPA, shall be available to Company under
this Agreement, and are incorporated in this Agreement as if expressly set forth
herein.

        5.    Incorporation.    The parties agree that the execution and
performance by Employee of this Agreement is an inducement to and consideration
for EPIQ to execute the MIPA, and that all of the provisions of the MIPA,
including attachments and schedules thereto, are incorporated into this
Employment Agreement as though fully set forth herein.

        6.    Notices.    All notices or other communications hereunder shall be
in writing and shall be (a) delivered personally, (b) sent by facsimile,
(c) delivered by an overnight delivery courier, or (d) deposited in the United
States mail, first class, postage prepaid, or sent by registered or certified
mail. The addresses for such notices shall be as follows:

        (a)    For notices and communications to the Company:

Bankruptcy Services LLC
c/o EPIQ Systems Acquisition, Inc.
501 Kansas Avenue
Kansas City, Kansas 66105
Attention: Christopher Olofson
                    President and Chief Operating Officer
                    of EPIQ Systems Acquisition, Inc.

                with a copy to:

Robert C. Levy, Esq.
Seigfreid, Bingham, Levy Selzer & Gee
2800 Commerce Tower
911 Main
Kansas City, MO 64105

6

--------------------------------------------------------------------------------

        (b)    For notices and communications to the Employee:

Kathleen Gerber
36 Yorktown Road
Monmouth Junction, New Jersey 08852

                with a copy to:

Willkie Farr & Gallagher
787 Seventh Avenue
New York, New York 10019
Attention: William H. Gump, Esq.

        Any party hereto may, by notice to the other, change its address for
receipt of notices hereunder.

        7.    General.

        (a)    Governing Law.    This Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the state of New
York without reference to its choice of law or conflicts of laws provisions.

        (b)    Amendment; Waiver.    This Agreement may be amended, modified,
superseded, canceled, renewed, or extended, and the terms hereof may be waived,
only by a written instrument executed by all of the parties hereto or, in the
case of a waiver, by the party waiving compliance. The failure of any party at
any time or times to require performance of any provision hereof shall in no
manner affect the right at a later time to enforce the same. No waiver by any
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

        (c)    Successors and Assigns.    This Agreement shall be binding upon
Employee, without regard to the duration of Employee's employment by the Company
or reasons for the cessation of such employment, and inure to the benefit of
Employee's administrators, executors, heirs, and assigns, although the
obligations of Employee are personal and may be performed only by Employee. This
Agreement shall also be binding upon and inure to the benefit of the Company,
the Parent and their respective successors, and assigns, including any
corporation with which or into which the Company or the Parent may be merged or
that may succeed to its assets or business.

        (d)    Counterparts.    This Agreement may be executed in multiple
counterparts, each of which shall be considered to have the force and effect of
an original.

        (e)    Attorneys' Fees.    In the event that any action is brought to
enforce any of the provisions of this Agreement, or to obtain money damages for
the breach thereof, and such action results in the award of a judgment for money
damages or in the granting of any injunction in favor of one of the parties to
this Agreement, all expenses, including reasonable attorneys' fees, shall be
paid by the non-prevailing party.

        (f)    Non-exclusivity of Rights.    Nothing in this Agreement shall
prevent or limit Employee's continuing or future participation during Employee's
employment hereunder in any benefit, bonus, incentive, or other plan or program
provided by the Company or any of its affiliates and for which Employee may
qualify. Amounts that are vested benefits or that Employee is otherwise entitled
to receive under any plan or program of the Company or any affiliated company at
or subsequent to the date of Employee's termination of employment with the
Company shall, subject to the terms hereof or any other agreement entered into
by the Company and Employee on or subsequent to the date hereof, by payable in
accordance with such plan or program.

7

--------------------------------------------------------------------------------


        (g)    Cooperation with Regard to Litigation.    Employee agrees to
cooperate with the Company during the Term and for a period of two years
thereafter by being reasonably available to testify on behalf of the Company or
its affiliates in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company or any of its
affiliates in any such action, suit, or proceeding by providing information and
meeting and consulting with the Company or its counsel, as reasonably requested
by the Company or such counsel. Employee shall be reimbursed by the Company for
any expenses (including, but not limited to, legal fees) reasonably incurred by
Employee in connection with Employee's compliance with the foregoing covenant.
Notwithstanding the foregoing, if Employee is terminated by Company without
Cause during the Initial Term of this Agreement, then Employee shall have no
further obligations to Company under this Section 7(g).

        (h)    Severable Provisions.    The provisions of this Agreement are
severable and the invalidity of any one or more provisions shall not affect the
validity of any other provision. In the event that a court of competent
jurisdiction determines that any provision of this Agreement, or the application
thereof, is unenforceable in whole or in part, including with respect to
duration or scope, the parties hereto agree that said court in making such
determination shall have the power to modify such provision to the extent
necessary to make it enforceable, and that the Agreement in its modified form
shall be valid and enforceable to the fullest extent permitted by law.

        (i)    Entire Agreement.    This Agreement and all other agreements
incorporated herein, including but not limited to the MIPA, constitute the
entire understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior negotiations, discussions, writings,
understandings, and agreements, written or oral, between them with respect
thereto.

        (j)    Parent's Guaranty.    Parent hereby irrevocable and
unconditionally guarantees the prompt performance of each and every obligation
of the Company under this Agreement.

        (k)    Golden Parachute Payment.    In the event any payment to Employee
under this Agreement is deemed to be a "Golden Parachute Payment" as defined
under Section 280G of the Internal Revenue Code as it relates to a change in
control of Parent which results in the termination of Employee's employment
prior to the end of the Term of this Agreement, Company agrees to reimburse
Employee for any excise tax that may be assessed against Employee as a result of
any such "Golden Parachute Payment" which is paid to Employee due to the change
of control of Parent and the resulting termination of Employee's employment
prior to the end of the Term of this Agreement.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

8

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have executed this Agreement as an
instrument under seal as of the date first above written.

    BANKRUPTCY SERVICES LLC
 
 
By:
/s/  CHRISTOPHER E. OLOFSON      

--------------------------------------------------------------------------------

    EPIQ Systems Acquisition, Inc.,
        Its Sole Member
    Christopher E. Olofson,
        President and Chief Operating Officer
        of EPIQ Systems Acquisition, Inc.

       
    

    EPIQ SYSTEMS, INC.
 
 
By:
/s/  CHRISTOPHER E. OLOFSON      

--------------------------------------------------------------------------------

    Christopher E. Olofson,
        President and Chief Operating Officer

       
    

    EMPLOYEE:
 
 
/s/  KATHLEEN GERBER      

--------------------------------------------------------------------------------

Kathleen Gerber, individually

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3



EMPLOYMENT AGREEMENT
